Case 1:19-cv-00810-RBW Document 138-1 Filed 10/20/20 Page 1 of 2

DECLARATION OF MARK R. MEADOWS

I, Mark R. Meadows, declare the following to be true and correct:

(1) I am Chief of Staff to President Donald J. Tramp. In light of the orders the Court
entered in Electronic Privacy Information Center v. Department of Justice, No. 19-cv-810
(D.D.C.), and Leopold v. Department of Justice, 19-cv-1278 (D.D.C.) on October 16, 2020, I
conferred with the President concerning his intentions with respect to two statements he made on
Twitter on October 6, 2020 relating to declassification.' In conformity with the Court’s orders, I

am submitting this declaration to make clear the President’s intent.

(2) The President indicated to me that his statements on Twitter were not self-
executing declassification orders and do not require the declassification or release of any
particular documents, including the FD-302 reports of witness interviews prepared by the
Federal Bureau of Investigation in connection with the investigation conducted by Special
~ Counsel Robert Mueller, III. Instead, the President’s statements related to the authorization he
had provided the Attorney General to declassify documents as part of his ongoing review of
intelligence activities relating to the 2016 Presidential election and certain related matters. The
President’s statements do not require altering any redactions on any record at issue in these or
any other cases, including, but not limited to, any redactions taken pursuant to any discretionary

FOIA exemptions.

 

1 See https://twitter.com/realDonaldTrump/status/13 136405 12025513984;
https://twitter.com/realDonaldTrump/status/13 13650640699224069.

1
Case 1:19-cv-00810-RBW Document 138-1 Filed 10/20/20 Page 2 of 2

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Executed thisggAOQ. day of October, 2020.

tk. R. Meadows
